Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:
Line 6, “the second” should be changed to “the second one”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "The antenna of claim 11, wherein the control circuit" in line 1.  There is insufficient antecedent basis for the limitation “the control circuit” in the claim. The claim 6 appears to be suitable for depending on claim 5. Therefore, for examination purpose, it is interpreted as “The antenna of claim 5, wherein the control circuit”.
Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-12, 14-18, 21, 24, 27-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2017/0244818), hereinafter “Kim”.
Regarding claims 1 and 15, Kim discloses in Figure 11A, a portable telecommunication device, comprising:
a shell (302, Fig. 3); and
an antenna (310, Fig. 3 or 1110, Fig. 11A); 
wherein the shell (302) has a periphery which integrally contains an elongated conductive strip (302) of the antenna;
the antenna further comprising:
a conductive line that directly electrically connects to the elongated conductive strip;
at least one capacitive element (1156, 1158, Fig. 11A) of adjustable capacitance coupled between said conductive line and a ground (1135, Fig. 11A); and
at least one inductive element (1155, 1159, Fig. 11A) coupled between said conductive line and the ground in parallel with the at least one capacitive element.
Regarding claims 2-3, 16-18 and 24, as applied to claims 1 and 15, Kim discloses in Figure 1, comprising a USB connector (107) in an opening of the elongated conductive strip (102) at the periphery of the shell;

a controllable switch (1151, 1154) coupled in series with each inductive element (1155, 1159) between said conductive line and the ground.
a jack connector (108) in an opening of the elongated conductive strip at the periphery of the shell.
Regarding claim 4, as applied to claim 3, Kim discloses in Figure 11A,
wherein two controllable switches (1151, 1154) are respectively associated with two inductive elements (1155, 1159) and are controllable according to four states: 
the two controllable switches (1151, 1154) are off; a first one (1151) of the controllable switches is on, the second one (1154) of the controllable switches being off; the second (1154) of the controllable switch is on, the first one (1151) of the controllable switches being off; and the two controllable switches (1151, 1154) are on.
Regarding claims 7 and 21, as applied to claims 2 and 18, Kim discloses in Figures 11A-11C and par. 0085, a control circuit configured to switch the inductive element according to a frequency band for operation of the antenna.
Regarding claims 10-12, 14, 27-29 and 31, as applied to claims 1 and 15, Kim discloses 11A-11C and par. 0085,
wherein an inductance value (see f=15nH in table 11B) of the at least one inductive element (1159) is at least 5 nH; wherein an inductance value of the at least one inductive element is at least 10 nH.
forming a shorted quarter-wave antenna (“inverted-f antenna”, see par.0150);
.
Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 2017/0310012).
Regarding claims 1 and 8-9, Wong discloses in Figure 3, an antenna, comprising:
an elongated conductive strip (302, Fig. 3A); 
a conductive line (303, Fig. 3A) that directly electrically connects to the elongated conductive strip (302);
at least one capacitive element (see Fig. 3C)  of adjustable capacitance coupled between said conductive line and a ground; and
at least one inductive element (see Fig. 3C) coupled between said conductive line and the ground in parallel with the at least one capacitive element;
wherein a terminal of the at least one capacitive element and a terminal of the at least one inductive element are directly physically and electrically connected to the conductive line;
wherein only a single direct physical and electrical connection is provided to the elongated conductive strip itself for both the at least one capacitive element and the at least one inductive element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li (US 2019/0198977).
Regarding claims 5-6 and 19-20, Kim discloses every feature of claimed invention as expressly recited in claims 2 and 18, except for a control circuit configured to switch the inductive element according to an activation of a component of a device utilizing the antenna, said switching performed independent from the antenna; wherein the control circuit is further configured to adjust a capacitance of the capacitive element according to the activation of the component of the device, said adjusting performed independent from the antenna.
Li discloses in Figure 1, a control circuit (8) configured to switch the inductive element according to an activation of a component (USB) of a device utilizing the antenna, said switching performed independent from the antenna; wherein the control circuit (8) is further configured to adjust a capacitance of the capacitive element (see par. 0030) according to the activation of the component of the device, said adjusting performed independent from the antenna.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna of Kim with the antenna having a control as taught by Li to eliminate deviation of a standing-wave ratio resulted from the activation of the component of the device and maintain the status and performance of the antenna stable. Therefore, to employ having the control circuit as claimed invention would have been obvious to person skill in the art.
Regarding claim 22, as applied to claim 18, Li further discloses in Figures 1-2 and pars. 0029-0031, wherein the switching of the controllable switches (7) for the inductive elements (a, b) depends on whether the USB connector is being used.
Regarding claim 23, as applied to claim 22, the combination of Kim and Li discloses, (see Kim Figure 11A; Li, Figs. 1-2),
.
Claims 13 and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claims 13 and 30, Kim discloses every feature of claimed invention as expressly recited in claims 1 and 15, except for the antenna sized for bandwidths in a range from approximately 610 MHz to approximately 960 MHz. However, such difference is not patentable. It is a common practice and well known in the art the size of the antenna designed to support operation in a band covering a frequency range assigned to the antenna. One of such examples is the teaching of Ramachandran et al (US 2016/0276748), in par. 0077. Therefore, to employ having antenna sized for bandwidths in a range as claimed invention would have been obvious to person skill in the art.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Kim.
Regarding claims 25-26, Wong discloses in Figure 3, a portable telecommunication device, comprising:
an antenna comprising:
an elongated conductive strip (302, Fig. 3A);
a conductive line (303, Fig. 3A) that directly electrically connects to the elongated conductive strip (302);
at least one capacitive element (see 318 of Fig. 3C) of adjustable capacitance coupled between said conductive line and a ground; and
at least one inductive element (see 318 of Fig. 3C) coupled between said conductive line and the ground in parallel with the at least one capacitive element;

wherein only a single direct physical and electrical connection is provided to the elongated conductive strip itself for both the at least one capacitive element and the at least one inductive element.
Wong does not disclose a shell of a communication device having a periphery which integrally contains the elongated conductive strip of the antenna.
However, such difference is not patentable. A shell of a communication device having a periphery which integrally contains the elongated conductive strip of the antenna for compact size and high efficiency antenna performance is a common practice and well known in the art. One of such examples is the teaching of Kim in Figure 1, a shell of a communication device (100) having a periphery which integrally contains the elongated conductive strip (102) of the antenna (110). Therefore to employ having the shell as claimed invention would have been obvious to person skill in the art.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845